—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the Long Beach City School District, dated March 27, 1996, which, after a hearing, terminated the petitioner’s employment as a bus driver for the Long Beach City School District.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The School Board’s determination was supported by substantial evidence (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Bullock v State of N. Y. Dept. of Social Servs., 248 AD2d 380; Matter of Wohlleb v Board of Educ., 231 AD2d 643). Further, the penalty imposed was not so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., supra).
The petitioner’s remaining contentions are without merit. Mangano, P. J., Rosenblatt, Joy and Krausman, JJ., concur.